Citation Nr: 1233921	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-32  830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction in a disability rating from 40 percent to 10 percent, effective May 1, 2009, for service-connected low back strain with degenerative joint disease (DJD) was proper.  

2.  Entitlement to an increased rating for the service-connected low back strain with DJD, evaluated as 10 percent disabling from May 1, 2009 to March 25, 2011, and as 20 percent disabling from March 25, 2011.  


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from July 1981 to March 1982 and on active duty from February 1983 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the February 2009 rating action, the RO reduced the Veteran's evaluation from 40 percent to 10 percent for his low back disability, effective from May 1, 2009.  After receiving notice of this determination, the Veteran perfected a timely appeal as to the propriety of the rating reduction from 40 percent to 10 percent for the service-connected low back disability.  

In the July 2012 rating action, the RO increased the Veteran's disability rating for his service-connected low back disability from 10 percent to 20 percent disabling, effective March 25, 2011.  The Veteran has not expressed satisfaction with this grant and in the July 2012 Supplemental Statement of the Case (SSOC), the RO re-adjudicated the Veteran's claim for a higher rating for his service-connected low back disability along with his appeal as to the propriety of the rating reduction from 40 percent to 10 percent for the service-connected low back disability.  Both claims have been certified for appeal.  Accordingly, the issue of entitlement to an increased ratings for the service-connected low back disability remains in appellate status for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35 (1993) (when less than the maximum available schedular rating for a service-connected disability has been awarded, the issue properly remains on appeal).  


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected low back strain with DJD.  

2.  By a March 2007 decision, the RO awarded an increased rating to 40 percent, effective from May 30, 2006 (date of claim) for the service-connected low back strain with DJD.  

3.  By the February 2009 rating decision, the RO reduced the disability rating for the Veteran's service-connected low back strain with DJD from 40 percent to 10 percent, effective May 1, 2009.  

4.  Evidence of record establishes that there was improvement in the Veteran's service-connected low back strain with DJD.  

5.  From May 1, 2009 to March 25, 2011, the Veteran was not shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, and, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or any associated neurological pathology.  

6.  From March 25, 2011, the Veteran has not been shown to have forward flexion of his thoracolumbar spine at 30 degrees or less; favorable ankylosis of his entire thoracolumbar spine; or any associated neurological pathology.  


CONCLUSIONS OF LAW

1.  The reduction of the 40 percent schedular rating for service-connected low back strain with DJD was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Codes (DC) 5237, 5242 (2011).  

2.  From May 1, 2009 to March 25, 2011, the schedular criteria for an evaluation greater than 10 percent for the service-connected low back strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, DC 5237, 5242 (2011).  

3.  From March 25, 2011, the schedular criteria for an evaluation greater than 20 percent for the service-connected low back strain with DJD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, DCs 5237, 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

As a prefatory matter, the Board notes that the restoration portion of the appeal derives from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  38 C.F.R. § 3.105(e), (i).  Thus, the Board finds that VA's duties to notify and assist do not apply to the portion of the Veteran's appeal dealing with the appropriateness of the lower back rating reduction.  

With respect to Veteran's increased rating claim, the Board notes that the Veteran filed his claim seeking an increased rating for his service-connected low back disorder in February 2011.  Letters dated in March 2011 and January 2012 satisfied the duty-to-notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected low back disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also provided the Veteran with notice of how disability ratings and effective dates are determined.  

Moreover, both letters informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to inform VA of the dates and places of any VA treatment that he had received for his low back.  He was specifically notified that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as his post-service VA and private medical records are in the claims file or scanned within the Virtual VA claims processing system, and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the low back issue were obtained in September 2008 and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

A.  Propriety of Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 & Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires. 38 C.F.R. § 3.105(e).  

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating decision issued in February 2009 and was effective May 1, 2009.  It reduced the Veteran's combined disability rating from 50 percent to 30 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.  

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).  

By a March 2007 rating decision, the RO granted an increased disability rating to 40 percent, effective May 30, 2006, for the Veteran's service-connected low back strain with DJD.  In the February 2009 rating decision, the RO reduced the disability rating for the Veteran's service-connected low back disability from 40 percent to 10 percent.  The reduction was effective on May 1, 2009.  Consequently, the Board finds that the 40 percent disability rating was in effect for less than five years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply in this case.  

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  

In the present case, the Board finds that the reduction of the Veteran's disability rating from 40 percent to 10 percent for his service-connected low back disability was proper.  Based on a review of the entire history of his low back strain with DJD, the evidence shows that actual improvement in the overall disability had occurred.  

First, a brief historical overview reveals that, in the original May 2004 decision, the RO granted service connection for the Veteran's low back strain and evaluated it as 10 percent disabling under Diagnostic Code 5237.  Private treatment records dated from April 2005 to May 2005 reflect that the Veteran continued to seek treatment for his back disability.  During an April 2005 treatment visit with his physical therapist, the Veteran complained of increasing low back pain, and on a scale of one to ten (with one being the least amount of pain and ten being the highest), he rated his pain level at a nine.  During the range-of-motion exercises it was noted that the Veteran's lumbar flexion and extension was limited by 50 percent due to pain.  The Veteran was afforded a VA examination in June 2005, at which time he reported a ten-year history of pain in his low back.  The examiner noted no ankylosis in the spine, and the Veteran was shown to have flexion to 90 degrees with pain at 70 degrees; extension to 30 degrees; right lateral flexion to 20 degrees; left lateral flexion to 18 degrees; and right and left lateral rotation to 30 degrees.  Based on the medical records and examination findings, the RO increased the disability rating for the Veteran's low back disorder to 20 percent, effective from April 27, 2005.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine,

VA and private medical records dated in 2006 reflect that the Veteran continued seeking treatment for on-going back pain.  

The VA examination upon which the grant of a 40 percent disability rating was based was conducted in July 2006.  At that time, the Veteran provided his medical history, and indicated that he used to work as a mail carrier in the post office when he first noticed signs of back pain and began having trouble carrying his mail bags.  According to the Veteran, he was informed that his back pain was due to his right hip problems as he had been favoring and compensating for the right hip pain for years by putting "undo strain" on his back.  The Veteran stated that he left the post office three years prior as he could no longer carry his mail bag and he was having increasing absenteeism as a result of his back pain.  

According to the Veteran, he had visited with a number of physicians over the years due to his worsening back pain, which had been treated with nonsteroidal anti-inflammatory drugs (NSAIDs), muscle relaxants, and cortisone injections.  He reported to experience a moderate level of pain in his lower back on a daily basis, as well as a moderate level of weakness and stiffness in his lower back.  The Veteran also reported that his back symptoms flare-up on a weekly basis and can last up to an entire day in duration.  The Veteran further asserted that overexertion and sitting served to exacerbate his pain, while medication and rest helped alleviate it.  According to the Veteran, he could only walk one-quarter of a mile as a result of his low back pain.  At that time, the Veteran indicated that he was using over-the-counter ibuprofen on a daily basis for his back pain.  Upon inspection, the examiner observed no abnormalities in the Veteran's spine, and further described the Veteran's gait as normal.  The results of the examination demonstrated that the Veteran had forward flexion to 60 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The examiner noted that the Veteran had forward flexion to 60 degrees during passive range of motion, and that his pain began at 60 degrees and ended at 0 degrees.  The examiner further observed that the Veteran's range of motion during flexion was limited to 30 degrees during flexion due to pain, fatigue, weakness or lack of endurance - but predominantly due to pain.  The Veteran also underwent X-rays of the lumbar spine, the impression of which revealed mild degenerative changes of the joints as well as mild lumbar spondylotic changes.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with DJD of the lumbar spine and determined that this low back disability had a significant effect on the Veteran's occupational activities as the Veteran had lost an estimated ten days of work that year due to his low back pain.  

Based upon these estimates provided by the VA examination of additional limitation of motion during repetitive movement, the RO granted a 40 percent disability rating under Diagnostic Code 5237.  

In September 2008, the Veteran underwent a review VA examination of his lower spine.  At this examination, the Veteran complained of recurrent pain in his low back region when participating in certain activities such as repairing his car or playing golf.  The Veteran also reported a history of fatigue, as well as symptoms of decreased motion, stiffness, weakness, spasms and pain - symptoms arising from and/or centered around the lower back and right flank region.  According to the Veteran, he experiences a moderate level of pain that is throbbing in nature which radiates to the right flank and buttock, but no symptoms of numbness, paresthesia, or leg or foot weakness.  He further noted that his back pain flares up every two to three weeks, is severe in nature, and can last up to three to seven days at a time.  It was noted that certain activities of daily living serve to precipitate the pain, while massaging the area, stretching and taking ibuprofen help alleviate it.  The Veteran stated that he is able to walk more than one-quarter of a mile, but less than one mile.  It was noted that the Veteran received local injections and occupational and physical therapy for treatment of his back pain.  

Upon physical examination, the examiner observed no abnormalities in the Veteran's spine.  The Veteran's range-of-motion measurements during flexion were shown to be 90 degrees during both active and passive range of motion, with pain at 90 degrees.  The Veteran was also shown to have extension to 30 degrees during both active and passive range of motion, with pain at 30 degrees; right and left lateral flexion to 30 degrees during both active and passive range of motion, with pain at 30 degrees; and right and left lateral rotation to 30 degrees during both active and passive range of motion, with pain at 30 degrees.  While the examiner observed objective evidence of pain after repetitive motion, the Veteran's range of motion was not limited during any of the exercises as a result of repetitive movement.  The neurological evaluation of the Veteran's lower extremities was also shown to be normal.  Report of the September 2008 X-ray when compared to the July 2006 X-ray results did not reveal any significant changes, but did show "[v]ery minimal degenerative endplate changes...at the L3 - L4 anterior disc space with very minimal loss of the intervertebral disc height. . . ."  The VA examiner diagnosed the Veteran with low back strain with DJD, and determined that this disability had a significant effect on the Veteran's occupation as he had difficulty lifting and carrying any item, as well as symptoms of weakness, fatigue and pain associated with his low back condition.  It was noted that the Veteran had missed less than one week of work due to his back condition and that this condition had a moderate effect on his ability to conduct chores, shop, exercise, travel, and participate in any recreational or sport activities.  

VA treatment records dated in May 2010 reflect that the Veteran presented at the Emergency Room at the VA Medical Center (VAMC) in Richmond, Virginia, with complaints of worsening pain in his right lower back and hip.  On a scale of one to ten, the Veteran rated his pain level at an eight, and added that the pain worsened with movement and position changes.  According to the Veteran, while ibuprofen normally helped alleviate the pain, it was currently not providing any relief.  He received a Ketorolac injection and was discharged in stable condition.

The Veteran was afforded another VA examination in March 2011.  During the examination, the Veteran provided his medical history, and reported to have hurt his lower back in service during boot camp.  According to the Veteran, he has experienced intermittent pain and tightness in the low back region ever since this time.  The Veteran reported to have flare-ups of low back pain every two to three weeks, and described the pain level as severe and lasting for several hours in duration.  According to the Veteran, he is completely and 100 percent limited in regard to motion and functional ability during his flare-ups, and physical activity and sitting for too long serve to precipitate the pain, while rest, limiting his activities and taking ibuprofen help alleviate it.  The Veteran relayed a history of fatigue, as well as symptoms of decreased motion, stiffness, weakness and spasms, stemming from his low back region, and added that he can only walk one-quarter of a mile as a result of his low back disorder.  In addition, the Veteran indicated that in 2010 he experienced an episode of spine disease that was incapacitating in nature and necessitated a visit to the Emergency Department for treatment.  

Upon physical inspection, the examiner noted that the Veteran walked with a slow and "somewhat waddling" gait that was not overtly antalgic.  While the examiner did not observe any abnormal spinal curvature or signs of ankylosis in the thoracolumbar spine, she did observe evidence of guarding, tenderness and pain with motion in the thoracolumbar spine.  The results of the examination demonstrated that the Veteran had forward flexion to 45 degrees, extension to 15 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  The examiner did not observe objective evidence of pain or additional limitation of motion following repetitive movement.  In addition, the neurological evaluation of the lower extremities did not reveal any abnormalities.  The Veteran also underwent an X-ray of the lumbar spine, the results of which were negative for evidence of a compression fracture, and when compared with the prior examination results, revealed no significant interval changes.  The impression did reveal "[v]ery minimal degenerative endplate changes...at the L3-L4 anterior disc space with very minimal loss of the intervertebral disc height at this level."  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with low back strain with DJD.  The examiner noted that the Veteran worked as a counselor/mentor and determined that the Veteran would be unable to conduct therapeutic activities with clients that may be physical in nature due to his low back condition.  The examiner determined that the Veteran should avoid activities that could trigger flare-ups of pain, to include washing his car, cutting the grass, walking, shopping, sitting or standing too long, and driving.  

In comparing the July 2006 and September 2008 VA examination reports, the Board finds that the September 2008 examination demonstrates an improvement in the Veteran's low back disability.  At the September 2008 examination, the Veteran reported that physical activities, such as playing golf or repairing his car, can trigger his low back pain.  However, at his July 2006 VA examination, the Veteran indicated that physical activities, as well as activities such as sitting serve to exacerbate his pain.  In addition, at the September 2008 VA examination, the Veteran reported to take 600 milligrams (mg) of ibuprofen on an as needed basis - which can be once every three or four days or daily if a flare-up occurs.  At the July 2006 VA examination, the Veteran reported taking 800 mg of ibuprofen "twice daily as needed for back pain."  In addition, the Veteran indicated that he had missed less than one week of work at the September 2008 VA examination, whereas at the July 2006 VA examination, he reported to have missed at least 10 days of work time due to his low back condition.  

While the Veteran reported to have fatigue, as well as symptoms of decreased motion, stiffness, weakness and pain in the lower back at both VA examinations, on physical examination, the Veteran's range-of-motion measurements at the September 2008 VA examination reflected a noticeable improvement when compared to the July 2006 VA examination report.  Indeed, the Veteran's range of motion during flexion upon active and passive range of motion was shown to be 30 degrees higher (90 degrees) as compared his range of motion during flexion (60 degrees) at the July 2006 VA examination.  In addition, there was no additional limitation of motion following repetitive motion at the September 2008 VA examination.  Indeed, the Veteran's range of motion was limited to 30 degrees following repetitive motion at the July 2006 VA examination.  

As previously discussed above, a 40 percent disability rating is available under the General Rating Formula for Diseases and Injures of the Spine for unfavorable ankylosis of the entire cervical spine ; or, forward flexion of the thoracolumbar spine 30 degrees or less.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  

Based on the aforementioned evidence, actual improvement in the Veteran's degree of flexion was shown, such that flexion was no longer, even under limited circumstances, limited to only 30 degrees or less.  In addition, there was no sign of ankylosis during the September 2008 VA examination.  Without evidence of ankylosis, there was no longer shown any justification for the continued assignment of a 40 percent evaluation.  In making this determination, the Board acknowledges that the March 2011 examination findings demonstrate a worsening in the Veteran's range of motion measurements, as well as his complaints of increasing symptoms and incapacitating episodes of low back pain.  However, the Board does not find these findings to be relevant to the issue of whether the reduction was proper.  Significantly, the Board notes that this evidence was received by the RO several years after it issued the February 2009 rating decision reducing the Veteran's disability rating to 10 percent.  The Board finds that the evidence that the RO relied upon to reduce the Veteran's rating, as discussed above, is the most relevant evidence in determining whether the reduction was proper.  

For the foregoing reasons, the Board finds that the evidence showed improvement to the 10 percent level.  The reduction in the disability rating from 40 percent to 10 percent, effective May 1, 2009, was appropriate.  To this extent, the Veteran's appeal is denied.  

B.  Increased Rating for Low Back Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Diagnostic Code 5237 indicates lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note 6 further provides that the thoracolumbar and cervical spine segments should be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The thoracolumbar segment of the spine includes the thoracic and lumbosacral spine.  

Diagnostic Code 5003 states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be the General Rating Formula for Diseases and Injuries of the Spine.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As previously discussed above, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).  


From May 1, 2009 to March 25, 2011

The Veteran is currently assigned a 20 percent disability evaluation for his service-connected low back disorder, effective March 25, 2011 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends that he is entitled to a disability rating in excess of 10 percent for his service-connected low back strain with DJD, for the time period between May 1, 2009 to March 24, 2011.  The Board has reviewed the evidence of record relevant to this time period, and for the reasons that follow, the Board concludes that a rating in excess of 10 percent for the service-connected low back strain with DJD is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 20 percent requires that forward flexion be greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine be not greater than 120 degrees.  A 20 percent disability rating can also be assigned if there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  At no time during this time period has the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion not greater than 120 degrees.  In fact, report of the September 2008 VA examination shows the Veteran had forward flexion to 90 degrees which reflects normal flexion of the thoracolumbar spine.  The examination further revealed total combined range of motion of the thoracolumbar spine to 240 degrees, normal gait and normal spine curvature, and no ankylosis of the lumbar spine.  In addition, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board acknowledges the Veteran's complaints of spasms at his examination; however, the General Ratings Formula rates based on "spasm."  The "spasm" referred to is a specific medical term, indicating that the examiner is able to elicit a muscle spasm during the examination, not that the Veteran has spasms generally.  When asked whether there was any muscle spasm, localized tenderness or guarding severe enough to result in an abnormal gait or spinal contour, the examiner responded no.  Based on the medical evidence of record, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 10 percent under the revised rating criteria.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5003.  The Board acknowledges that X-rays obtained in September 2008 reflect "minimal degenerative...changes...at the L3 - L4 anterior disc space. . . ."  However, the medical evidence of record during this time period does not show that the Veteran has any limitation of motion of the lumbar spine.  Indeed, the Veteran was shown to have normal flexion during the September 2008 range of motion exercises.  Although limitation of motion may be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, the Board notes that there have been no such findings in this case.  Indeed, while the September 2008 examiner noted that the Veteran had pain during active and passive range of motion, there was no limitation of motion due to findings such as swelling, spasm, or painful motion.  Therefore, the Board finds that a higher evaluation is not warranted for the Veteran's service-connected low back disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected spine disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, weakness and stiffness as a result of his spine condition, and further acknowledges objective evidence of pain following range of motion exercises and repetitive movement.  However, the effect of the pain in his lumbar spine is contemplated in the currently assigned 10 percent disability evaluation assigned under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the September 2008 examiner commented that the Veteran's range of motion was not limited by pain after repetitive use.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's low back disability is not warranted.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the objective medical evidence does not demonstrate that the Veteran suffers from a separate neurological disability distinct from his service-connected low back strain with DJD.  The medical evidence of record does not identify any separate neurological findings or disability associated with the Veteran's low back disorder.  The Board notes that the Veteran reported to have radiating pain in his lower extremities.  However, the Veteran underwent a neurological examination of his lower extremities during the September 2008 VA examination and the findings revealed that his sensory and motor functions were within normal limits and his reflexes were also found to be intact.  Specifically, his right and left lower extremity reflexes revealed knee jerk of 2+, and ankle jerk of 2+.  Thus, while the Veteran has reported pain in his legs, the September 2008 examination findings are clear for any evidence of radiculopathy or any other underlying neurological disability.  Thus, the Board finds that no other separate rating for neurological disability is warranted.  

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with disability which are non-medical in nature, however, he is not competent to testify as to the severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  As such, entitlement to an disability rating greater than 10 percent for service-connected low back strain with DJD, from May 1, 2009 to March 25, 2011 must be denied.  

From March 25, 2011

Based on the March 2011 VA examination report, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 20 percent on or after March 25, 2011 for his service-connected back disability.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 40 percent requires that forward flexion be 30 degrees or less or that there is favorable ankylosis of the entire thoracolumbar spine.  At no time during the appeal has the Veteran's flexion been shown to be 30 degrees or less.  At worst, he was shown to have 45 degrees of flexion at the March 2011 VA examination.  In addition, the examiner observed no noted decrease in the Veteran's range of motion or spine function following repetitive forward flexion.  
Furthermore, upon inspection of the lower back, the March 2011 VA examiner observed no evidence of ankylosis in the thoracolumbar spine, and described the Veteran's spine as normal.  

With respect to Diagnostic Code 5003, the Veteran is currently assigned a 20 percent disability evaluation for his back disability.  Therefore, he has already been assigned the maximum schedular evaluation available under Diagnostic Code 5003, and a higher evaluation is not warranted under those provisions.  

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the Board acknowledges the Veteran's complaints of pain, stiffness and weakness in his lower back, as well as objective evidence of painful motion in the lumbar spine.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 20 percent disability evaluation assigned under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  While the March 2011 examiner did observe evidence of pain with motion, tenderness, and guarding in the lumbar spine, she (the examiner) noted no objective evidence of pain or additional limitation of motion following repetitive movement.  Therefore, the Board concludes that an evaluation in excess of 20 percent for the Veteran's low back disability is not warranted.  

With respect to the Veteran's neurological complications, the Board acknowledges the Veteran's complaints of numbness and paresthesias in the lower extremities.  See March 2011 VA examination report.  However, the Veteran attributed these symptoms to side effects of his blood pressure medication, and added that he had been experiencing dizziness and additional symptoms in his upper and lower extremities that had no clear connection to his back disorder.  A neurological evaluation of the lower extremities was subsequently conducted, and while the sensory examination findings revealed decreased sensation with vibration in the right foot and ankle, the remaining results were shown to be normal.  Results from the motor examination were also shown to be normal, as the Veteran displayed good strength in the lower extremities, and specifically exhibited active movement against full resistance during bilateral knee flexion, bilateral ankle dorsiflexion and plantar flexion, and bilateral great toe extension.  The objective medical evidence does not indicate that the Veteran suffers from a separate neurological disability in his lower extremities attributable to his back disability.  Therefore, the Board finds that a separate rating for a neurological disability is not warranted.  

Thus, the Board finds that the current 20 percent evaluation for the Veteran's service-connected low back disability is appropriate for the period on or after March 25, 2011.  

C.  Extra-Schedular Evaluation

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's low back disability is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplates his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, this service-connected disability does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.  



ORDER

The reduction of the disability rating from 40 percent to 10 percent, effective from May 1, 2009, for service-connected low back strain with DJD was proper; the appeal of this issue is denied.

An evaluation in excess of 10 percent for service-connected low back strain with DJD, from May 1, 2009 to March 25, 2011, is denied.  

An evaluation in excess of 20 percent for service-connected low back strain with DJD, from March 25, 2011, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


